SULLIVAN, J.,
Dissenting. — I am unable to concur in the conclusion reached by my associates. The Railroad Right of Way Act of March 3, 1875, by sec. 5 of its provisions, does not apply to “military, park, or Indian reservations or other lands especially reserved from sale.’' Under the act of June 17, 1902, known as the Reclamation Act, the land in the Minidoka Project was withdrawn from sale and was not subject to any kind of entry or sale except under the homestead law as modified by said act and to the extent that it prohibited the commutation of homestead entries. The land in that project was “especially reserved from sale,” hence the Railroad Right of Way Act of 1875 does not apply; or, if it applies in any manner whatever, it is subject to the reservations applicable to homestead entries.
The act of August 30, 1890, among other things, provides as follows:
“That in all patents for lands hereafter taken up under any of the land laws of the United States or entries or claims validated by this act west of the one hundredth meridian, it shall be expressed that there is reserved from the lands in said patent described, a right of way thereon for ditches or canals constructed by the authority of the United States.”
That provision applies to all lands there referred to taken under any of the land laws of the United States. While it refers to “patents” for lands, it clearly applies to any and all lands taken up by private persons or corporations under any of the land laws of the United States. Railroads procure their titles, such as they get, which is a base fee, to rights of way and station grounds under the act of 1875, and it is clear to me that railroad companies come within the reserva*248tions provided in said aet of 1890, as the object and purpose of the government was not to permit any entries or to grant any rights to lands so reserved that would in any way interfere with the construction of canals and ditches over any' land that had been withdrawn for the purpose of reclamation by the government.
In the opinion of my associates, it is stated: “If the word ‘sale’ as here used (referring to the Railroad Right of Way Act of 1875) is employed in a strict and technical sense, then the contention (of appellant) is undoubtedly sound; but if used in a general sense, implying any disposition of the lands by or on the part of the government, then, of course, the argument is unsound.” And then the opinion proceeds to hold that the term “reserved from sale” does not mean “sale” at all, and says: “There would be no more reason apparently for making the reservation apply to lands subject to homestead only than there would be for applying it to lands that would not be for sale within the literal and technical meaning of that term.” While there may be no more reason for making said reservations apply to lands subject to sale than to homestead, Congress has specifically declared that the land laws which provide for the sale of public lands do not apply, and expressly provides that only homestead entries apply to such lands, which entries are all subject to the reservations made for the construction of canals and ditches for the reclamation of such land.
In Williamson v. Berry, 8 How. (U. S.) 544, 12 L. ed. 1188, it is held that the word “sale” is a word of precise legal import both in law and equity. “It means at all times a contract between parties, to give and pass rights of property for money, which the buyer pays or promises to pay to the seller for the thing bought or sold.”
An examination of the public land laws of the United States shows that Congress has uniformly used the term “sale” in its proper and generally accepted meaning as defined by the supreme court of the United States in the case above cited, and always in connection with a transfer of title under the pre-emption law, the Timber and Stone Act, *249the desert land law, the acts providing for the sale of abandoned military reservations and isolated tracts and other acts authorizing the transfer of title upon payment of a purchase price. It is notable that where the term “sale” is used in the public land laws, it always refers to a transfer of title in exchange for the payment of a purchase price, and it is noticeable that the word “sale” is never used in those acts of Congress which authorize and regulate the entry of land under the homestead laws. Such entries are not regarded as “sales,” but as gifts or bounty from the government to the settler. The term “sale” is employed in each of the following acts of Congress in the sense above contended for: The act of June 3,1878, c. 151, 20 Stat. 89 (U. S. Comp. St. 1901, p. 1545), commonly called the Timber and Stone Act; the act of March 3, 1877, e. 107, 19 Stat. 377 (U. S. Comp. St. 1901, p. 1548), entitled “An act to provide for the sale of desert lands in certain states and territories”; secs. 2353, 2354, 2355, 2356, 2357, Rev. Stats.; sec. 2 of act of May 18, 1898, c. 344, 30 Stat. 418 (U. S. Comp. St. 1901, p. 1447); secs. 2358, 2359, 2360, 2365 and 2381, Rev. Stats. (U. S. Comp. St. 1901, pp. 1447,1448,1449,1455). In the acts of Congress authorizing and governing entries under the homestead law, the term “sale” is never used, such entries not being considered as “sales.” Secs. 2289, 2290, and 2291, Rev. Stats. (U. S. Comp. St. 1901, pp. 1388, 1390), and act of June 17, 1902 (Reclamation Act).
The provisions of sec. 2357, Rev. Stats. (U. S. Comp. St. 1901, p. 1444), furnishes a test for determining whether the lands withdrawn under the Reclamation Act are “offered for sale” or “reserved from sale.” It provides: *250public sales shall be subject to be sold at private sale, by entry at the land office, at one dollar and twenty-five cents an acre, to be paid at the time of making such entry; provided, that the price to be paid for alternate reserved lands along the line of railroads within the limits granted by any act of Congress shall be two dollars and fifty cents per acre.”
*249“The price at which the public lands are offered for sale shall be one dollar and twenty-five cents an acre, and at every public sale, the highest bidder, who makes payment as provided in the preceding section, shall be the purchaser; but no land shall be sold either at public or private sale for a less price than one dollar and twenty-five cents an acre; and all the public lands which are hereafter offered at public sale according to law and remain unsold at the close of such
*250Those provisions refer to lands subject to sale. The lands withdrawn from entry under the Minidoka Project are reserved from any and every kind of sale. They cannot be purchased at any price; they are not lands “offered for sale,” but are lands “reserved from sale.”
In the case of Iowa v. McFarland, 110 U. S. 471, 4 Sup. Ct. 210, 28 L. ed. 198, the court had under consideration an act which provided for the admission of the state of Iowa into the Union, and an act authorizing the admission of the state of Illinois, both acts declaring that five per cent of the net proceeds of land lying within the state and afterward sold by Congress should be reserved and appropriated for certain public purposes in the state, and it is there Held that the words “lands sold by Congress” were limited to public lands lying within the state belonging to the United States at the time of the admission of the states into the Union, which were actually sold by Congress for a pecuniary consideration, and did not include lands that were not sold for a pecuniary consideration.
It was held in Adams v. Church, 193 U. S. 515, 24 Sup. Ct. 512, 48 L. ed. 769, that the homestead is a gift from the government to the homesteader. (See, also, Anderson v. Carkins, 135 U. S. 488, 10 Sup. Ct. 905, 34 L. ed. 272.)
Some stress is laid upon the fact that in the Eeclamation Act it is provided that certain reservations must be contained in the “patent,” and that a railroad company under the Eailroad Eight of Way Act of 1875 does not get a patent. There is nothing in that contention. The right of way is a grant from the government, and no formal patent is required to be issued therefor, but the railroad company, upon compliance with the law, acquires the same right under the law, and has the same title that it would get provided a formal *251“patent” was issued. Those lands which are granted by act of Congress which do not require the issuance of a formal “patent” are as effectually conveyed by the government as if a formal “patent” had been issued, and such a grant is equivalent to a “patent.” (Frasher v. O’Connor, 115 U. S. 102, 5 Sup. Ct. 1141, 29 L. ed. 311; McCreery v. Haskell, 119 U. S. 327, 7 Sup. Ct. 176, 30 L. ed. 408.)
In the case of Curtner v. United States, 149 U. S. 662, 13 Sup. Ct. 1041, 37 L. ed. 890, the court had under consideration a railway right of way. Chief Justice Fuller, in the opinion of the court, said:
“The grant was in praesenti, and attached upon the filing of a map of definite location. When the identification of a granted section became so far complete as to authorize the grantee to take possession, the legal title of the granted land passed, and an action for possession could be maintained by the company or its grantees before the issue of a patent. The patent would have been evidence that the land named was granted, that the grantee had complied with the conditions of the grant, and that the grant was to that extent relieved from the possibility of forfeiture for breach of its conditions but was not essential to transfer the legal right.
“The company had on February 1, 1870, whatever title it could obtain,' and whatever rights belonged to it, and its cause of action then accrued. The land had already been certified to the state by the Commissioner of the General Land Office and the Secretary of the Interior, and their action in that regard was in law the same as if patents had been issued to the state.”
It is there in effect held that upon the filing of the map of definite location and approval by the Secretary of the Interior that the action of the Commissioner of the General Land Office and the Secretary of the Interior in that regard was, in law, the same as if patents had been issued for the right of way. There is no question but that upon complying with the statute in reference to the location of a railway right of way over the public domain subject to such locations, after the law has been complied with by the railroad company *252and the Commissioner of the General Land Office and the Secretary of the Interior, the railway has as good a title to such right of way as it would if a patent had issued therefor. However, the Secretary of the Interior could not make a railroad right of way valid over land not subject to sucii right of way, by approving a plat.
In regard to the construction of statutes, my associates quote from Sutherland on Statutory Construction, sec. 218, as follows: “It is indispensable to the correct understanding of a statute to first inquire what is the subject of it, what object is intended to be accomplished by it. When the subject matter is, once clearly ascertained and its general intent, a key is found to all its intricacies.” Applying that rule to the Reclamation Act referred to, we will inquire first what object was intended to be accomplished by said Reclamation Act. The first object and purpose was to reclaim the land reserved from sale by constructing canals and ditches over the same, and to prevent any entries of the land that would in any manner interfere with the construction of such canals and ditches. One object and'purpose was to construct such canals and ditches at the least possible expense to the homesteader, and to accomplish that purpose the said land is reserved from entry under any of the land laws of the United States that would in any manner increase the cost of the construction of such canals and ditches or in any manner delay or interfere with the speedy construction thereof. And it was important not to permit any entries of any kind after the lands were reserved, whereby rights of way for canals and ditches would have to be purchased either by contract or condemnation proceedings. It was the object and purpose to thus prevent long delays which are required in condemnation suits to procure a right of way for such canals and ditches. Hence, under the only entry by which any such lands could be taken, a reservation was made for a right of way for ditches and canals across all such lands, thus preventing delay and expense. The intention, so far as the government work in constructing such canals and ditches is concerned, is thus clearly ascertained, the intent clearly *253being to prohibit the entry of any of such land without a reservation of a right of way for canals and ditches. The object intended to be accomplished was the reclamation of the land at as little expense as possible, and one method of accomplishing that was not to permit any of the land to be entered, either for railroad rights of way or for homestead purposes without such reservation. My associates construe said Reclamation Act and the Railroad Right of Way Act of 1875 against the homesteader and the government: against the homesteader, as every right of way required to be purchased across the railroad right of way must be paid for by the homesteader and thus make the water more expensive to him; and against the government by construing said grants strictly against the government instead of strictly against the grantee, according to the well-established rule of construction in such matters. It is held by the supreme court of the United States in many eases that the words of a private grant are taken most strongly against the grantor, but this rule is reversed in cases of public grants. Such grants are strictly construed in favor of the government on grounds of public policy. (2 Lewis’ Sutherland on Statutory Construction, sec. 548.)
A grant of a right of way to a railroad company under the act of March 3, 1875, after the passage of the Reclamation Act of August 30, 1890, across land reserved under the provisions of said Reclamation Act, is burdened with the reservations for a right of way for canals and ditches as provided by said act. I think Acting Secretary Pierce, in his instructions to the director of the. reclamation service, June 6, 1908 (36 Land Dee. 482), correctly states the purpose of that provision of the Reclamation Act which reserves a right of way for ditches and canals constructed by the authority of the United States. He says:
‘ ‘ The purpose of this provision was to reserve to and retain in the United States a right of way over all lands within the territory mentioned which may be disposed of under any of the land laws of the United States after the passage of said act, and although it is declared that such reservation shall *254be expressed in the patent, it does not follow that the reservation is less effective as to lands which are disposed of under land laws not requiring or authorizing the issuance of patents as evidence of the right of the grantee.....
“The act of March 3, 1875, is one of the land laws of the United States general in its operation. It is not a grant to a particular corporation but to any corporation duly organized which shall comply with the conditions prescribed by the act. Under this act ‘a railroad company becomes specifically a grantee by filing its articles of incorporation and due proofs of its organization with the Secretary of the Interior.’ (Jamestown & N. R. R. Co. v. Jones, 177 U. S. 125, 130 [20 Sup. Ct. 568, 44 L. ed. 698].) ....
“The act of June 17, 1902, authorizes the Secretary of the Interior to construct works for the storage, diversion and development of waters; to appropriate lands required for the construction and operation of such works, and to withdraw from all form of entry and disposal, except under the homestead law, lands believed to be susceptible of irrigation from such works.”
I think Assistant Secretary Pierce there sets forth clearly the correct construction of the acts of Congress referred to.
It is clear to me that it was not the intent of Congress to grant to the railroad companies rights that were not granted to the homestead entrymen on land reserved by the government for reclamation.
The trial court erred in granting said injunction. The injunction ought to be dissolved and the government permitted to proceed with its work without any interference from the railroad company.